

116 SJ 43 ES: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 43IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed transfer to the Kingdom of Saudi Arabia certain defense articles
 and services.That the issuance of an export license with respect to the following proposed exports to the Kingdom of Saudi Arabia is prohibited:(1)The transfer of the following defense articles, including services and technical data, described in Executive Communication 1418 (EC–1418) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed transfer of technical data and defense services in order to provide technically qualified personnel to advise and assist the Royal Saudi Air Force (RSAF) in maintenance and training for the RSAF F–15 fleet of aircraft.Passed the Senate June 20, 2019.Secretary